Exhibit (j)(2) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendmentto the Registration Statement onFormN-1AofHennessy Funds Trust andtothe use of our report dated December 23, 2013 on the financial statements and financial highlights of the Hennessy Focus Fund, Hennessy Equity and Income Fund, Hennessy Core Bond Fund, Hennessy Gas Utility Index Fund, Hennessy Small Cap Financial Fund, Hennessy Large Cap Financial Fund,and Hennessy Technology Fund (the “Funds”), each a series of Hennessy Funds Trust.Such financial statements and financial highlights appear in the 2013 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania February 28, 2014
